DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 and 10/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 13-24 have been examined.
	Claims 1-12 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 discloses “…platform features in hardware.”, the term “platform” is vague and unclear and leaves the examiner in doubt as to the meaning of the technical feature to which it refers. Appropriate correction required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tada (US20110285335A1).
	Claim.13 Tada discloses a motor electric control unit (ECU) for an electromechanical power steering mechanism (see at least abstract, a motor drive device , fig.1, element 100 is a motor drive device, , p4), which is configured to control current through an electric assist motor in response to sensed vehicle signals (see at least p4, an electrical motor such as a three phase brushless motor is arranged to provide a steering assisting force corresponding to the steering torque of the handle to a steering mechanism, p9, fig.8), wherein the ECU comprises an application specific integrated circuit (ASIC) configured to implement safety and platform features in hardware (see at least fig.1, p39, the inverter drive unit 2 is configured by a single ASIC, the booster circuit 7 and the driver circuit 8 are arranged inside the ASIC, p17-18, ASIC (Application Specific Integrated Circuit)).
Claim.14 Tada discloses wherein the ASIC circuit comprises a gate driver unit (GDU) supervision module, said GDU module configured to monitor the status of a power module and detect failures, and that comprises a pluse-width modulation unit for driving the electric assist motor(see at least fig.1-2, p39, the inverter drive unit 2 is configured by a single ASIC, the booster circuit 7 and the driver circuit 8 are 
Claim.15 Tada discloses wherein the ASIC circuit comprises a sensor interface circuit configured to interface with all sensor of the ECU (see at least fig.1, 6-8, p4, an electrical motor such as a three phase brushless motor is arranged to provide a steering assisting force corresponding to the steering torque of the handle to a steering mechanism, p9, p43).
Claim.16 Tada discloses wherein the ASIC circuit comprises a platform block configured to perform electric motor management, including start-up testing of paths and control of the electric motor in normal operation and a safety shutdown mode (see at least fig.1, 6-8, p4, an electrical motor such as a three phase brushless motor is arranged to provide a steering assisting force corresponding to the steering torque of the handle to a steering mechanism, p9, p40-43, fail safe drive unit 5).
Claim.17 Tada discloses wherein the ASIC circuit comprises a motor control block configured to implement a core motor control algorithm (see at least fig.1-2, 6-8, p18, the booster circuit and the driver circuit are configured by a single ASIC, p32, a motor drive device 100, p43).
Claim.18 Tada discloses wherein the ASIC circuit comprises a safety envelope block configured to implement a torque safety limiter function in order to ensure that a requested motor torque is in a safe range (see at least fig.1-6, element 5 is a fail safe drive unit, element 4 is a fail safe circuit, p35-36, p50-51).
Claim.19 Tada discloses wherein the ASIC circuit comprises a backup block configured to implement a simple steering function in form of a boost curve, which defines the relationship between an indicated input torque and an assistance torque applied by the electric motor (see at least fig.1-6, element 7 is a boost circuit, abstract, a booster circuit for boosting a power supply voltage supplied from a power supply circuit, a fail safe circuit arranged between the inverter circuit and the motor, p 79-84).

	Claim.21 Tada discloses wherein the ASIC circuit is configured such that the ECU is usable in different vehicles without hardware modification, wherein parameters thereof are changed by software solely (see at least fig.1-8, p17-18, the booster circuit and the driver circuit may be configured by a single ASIC, p39).
	Claim.22  Tada discloses wherein the ECU has two channels, with two ASIC circuits, one circuit for each channel(see at least fig.1-8, p17-18, the booster circuit and the driver circuit may be configured by a single ASIC, when either one (or both) of the first control unit and the second control unit break down, the fail safe drive unit does not turn ON the semiconductor switching element for fail safe, and hence the current flow to the motor is shielded and the reliability is enhanced,  p39, p74).
	Claim.23 Tada discloses wherein the two channels share one external MCU (see at least fig.1-8, p17-18, the booster circuit and the driver circuit may be configured by a single ASIC, element 3 is a power supply circuit, element 2 is a inverter drive unit, p39, p74).
	Claim.24 Tada discloses an electromechanical power steering mechanism for assisting steering of a motor vehicle comprising an electric motor for steering assist and a torque sensor (see at least p4, an electrical motor such as a three phase brushless motor is arranged to provide a steering assisting force corresponding to the steering torque of the handle to a steering mechanism, p9, fig.8, p43), the electric motor being configured to apply assistance torque in response to an output signal from the torque sensor indicative of the input torque applied by a driver of the vehicle to a steering wheel, with a motor electric control unit (ECU) of claim 13 (see at least fig.1, p39, the inverter drive unit 2 is configured by a single ASIC, the booster circuit 7 and the driver circuit 8 are arranged inside the ASIC, p17-18, ASIC (Application Specific Integrated Circuit)).
Conclusion

	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662